UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4233


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAFAEL WALS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever III,
Chief District Judge. (5:12-cr-00057-D-1)


Submitted:   April 28, 2014                   Decided:   May 1, 2014


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Seth A. Neyhart, STARK LAW GROUP, PLLC, Chapel Hill, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Joshua L. Rogers, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rafael Wals pled guilty, without a plea agreement, to

one   count    of    bribery,       in     violation      of    18   U.S.C.     § 201(b)(2)

(2012).       The     district        court      sentenced       Wals      to   twenty-seven

months in prison.              In doing so, the district court applied a

sentencing enhancement for obstruction of justice and declined

an adjustment for acceptance of responsibility, rejecting Wals’

objections as untimely and meritless.                      In addition, the district

court   stated       that,     even      if     its    Guidelines       calculations      were

incorrect, it would impose the same sentence as a variance under

the   factors       set   forth     in     18    U.S.C.    § 3553(a)        (2012).       Wals

timely appeals.

              Wals argues on appeal that the district court erred in

finding his objections at sentencing untimely and in rejecting

these objections on the merits.                       Wals contends that his twenty-

seven-month sentence was unreasonable.                          Even assuming that the

district court erred in applying an enhancement for obstruction

of justice and refusing to apply an adjustment for acceptance of

responsibility,           we   conclude          that     the     claimed       errors    are

harmless.       See       Puckett     v.      United    States,      556 U.S. 129,   141

(2009) (observing that “procedural errors at sentencing . . .

are routinely subject to harmlessness review.”)

              A procedural sentencing error is harmless when we have

“(1) knowledge that the district court would have reached the

                                                 2
same result even if it had decided the [G]uidelines issue the

other way, and (2) a determination that the sentence would be

reasonable even if the [G]uidelines issue had been decided in

the defendant’s favor.”            United States v. Savillon–Matute, 636
F.3d 119,    123     (4th     Cir.    2011)    (internal     quotation    marks

omitted).      In this case, the district court plainly stated that

it would have imposed the same sentence even if it erroneously

calculated Wals’ Guidelines range.               Thus, the first prong of the

harmlessness analysis is satisfied.               As for the second prong, we

have little difficulty in concluding that the imposed sentence

is reasonable.        The district court conducted a thorough analysis

of the 18 U.S.C. § 3553(a) sentencing factors, referring to the

serious nature of the offense, Wals’ lack of respect for the

law, and the need for general deterrence.                     Wals has failed to

show that his twenty-seven-month sentence is unreasonable given

the record and the § 3553(a) factors.

              For the foregoing reasons, we affirm the judgment of

the district court.            We dispense with oral argument because the

facts   and    legal    contentions      are     adequately    presented    in   the

materials      before   this     court   and     argument   would   not    aid   the

decisional process.

                                                                           AFFIRMED




                                          3